DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to filling filed on January 26th,2021.
Claims 1-30 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 26th, 2021 and August 25th , 2021 was filed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larner (US Pat. No. 9802568).

As per claim 1, Larner teaches A method comprising: detecting, by an autonomous vehicle, an object with which a collision is to occur; determining a deployment configuration for one or more external airbags of the autonomous vehicle based on one or more dimensions of the object; and deploying the one or more external airbags for the autonomous vehicle based on the deployment configuration. (Larner, see at least Fig. 2A-2D, also see at least  [Column 7, lines 64-67] and [Column 8, lines 1-65] in which shows off vehicle 100. Vehicle 100 includes sensors of the perception system 172 in which can detect objects and characteristics of those objects such as location, heading, size, length, height, and center of gravity. The perception system can identify the object and estimate the center of gravity. Based on information collected by the perception system, decisions can be made to deploy one or more safety mechanisms 176. The perception system 172 can forward information to the projection system 174 which then will determine how to deploy one or more safety mechanisms 176.)

As per claim 2, Larner teaches The method of claim 1, wherein the one or more dimensions include at least of: a height of the object; and a width of the object. (Larner, see at least [Column 8, lines 18-22] “These sensors of perception system 172 may detect objects in the vehicle's environment as well as characteristics of those objects such as their location, heading, size (length height and width), type, and approximate center of gravity.”)

As per claim 3, Larner teaches The method of Claim 2, wherein determining the deployment configuration for the one or more external airbags of the autonomous vehicle further comprises: determining, based at least one of the height and the width of the object, the one or more external airbags for the autonomous vehicle that are to be deployed. (Larner, see at least Fig. 2A-2D in which shows off vehicle 100. Also see at least [Column 7, lines 64-67] and [Column 8, lines 1-65] 100 includes sensors of the perception system 172 in which can detect objects and characteristics of those objects such as location, heading, size, length, height, and center of gravity. The perception system can identify the object and estimate the center of gravity. Based on information collected by the perception system, decisions can be made to deploy one or more safety mechanisms 176. The perception system 172 can forward information to the projection system 174 which then will determine how to deploy one or more safety mechanisms 176. These safety mechanisms can include airbags. This can be seen in Fig. 3, which shows an example of airbag system 304 on the hood of the vehicle.)

As per claim 4, Larner teaches The method of Claim 3, wherein determining the deployment configuration is based additionally on at least one of: a speed of the autonomous vehicle; and an estimated time at which the collision is to occur. (Larner, see at least [Column 11, lines 6-13] “Prior to deploying the safety mechanisms, vehicle's computing devices may use information from the vehicle's sensors to identify and track objects in the vehicle's environment. For example, one or more computing devices of the perception system may use information form the vehicle's sensors to detect and identify the characteristics (size, speed, shape, direction, object type, etc.) of various objects in the vehicle's environment.”)

As per claim 5, Larner teaches The method of Claim 3, wherein determining the deployment configuration for the one or more external airbags of the autonomous vehicle further comprises: determining whether the height of the object satisfies a height threshold; (Larner, see at least [Column 8, Lines 18-65] in which the size of an object can be determined as well as other characteristics, and using known statistical analyses, the perception system may sent out to other systems information about the object and how and when to deploy various safety mechanisms (such as deploying external airbags).)
and based on determining that the height of the object does not satisfy the height threshold: determining that at least one first external airbag configured for a lower body portion of the autonomous vehicle is to be deployed and determining a first deployment configuration for the at least one first external airbag; and determining that at least one second external airbag configured for an upper body portion of the autonomous vehicle is not to be deployed. (Larner, see at least Fig. 4D-4F in which the airbag system 404 can include airbags in different arrangements, in which are intended for contact with external objects to the vehicle.)

As per claim 6, Larner teaches The method of Claim 3, wherein determining the deployment configuration for the one or more external airbags of the autonomous vehicle further comprises: determining whether the height of the object satisfies a height threshold; (Larner, see at least [Column 8, Lines 18-65] in which the size of an object can be determined as well as other characteristics, and using known statistical analyses, the perception system may sent out to other systems information about the object and how and when to deploy various safety mechanisms (such as deploying external airbags). The safety mechanisms can include groups of two or more airbags in which can be arranged in various positions and configured to interlock into various shapes if needed depending on the location and size of the object.)
and based on determining that the height of the object satisfies the height threshold: determining that at least one first external airbag configured for a lower body portion of the autonomous vehicle is to be deployed and determining a first deployment configuration for the at least one first external airbag; and determining that at least one second external airbag configured for an upper body portion of the autonomous vehicle is to be deployed and determining at least one deployment configuration for the at least one second external airbag. (Larner, see at least Fig. 4D-4F in which the airbag system 404 can include airbags in different arrangements, in which are intended for contact with external objects to the vehicle.)

As per claim 7, Larner teaches The method of Claim 1, wherein determining the deployment configuration for one or more external airbags of the autonomous vehicle further comprises: determining actuation parameters for one or more inflators associated with the one or more external airbags, wherein deploying the one or more external airbags for the autonomous vehicle is performed by activating the one or more inflators to inflate the one or more external airbags based on the deployment configuration. (Larner, see at least Fig. 3 in which the safety mechanisms can include groups of two or more airbags and arranged in various positions and can be configured to be deployed. Figs. 4B and 4C show different views of configurations of airbag system 304 when deployed.)

As per claim 8, Larner teaches The method of Claim 7, wherein if at least two external airbags of the one or more external airbags are deployed, the at least two external airbags are inflated to different pressures. (Larner, see at least [Column 4, lines 4-11], “As with typical airbags, each of the airbags may include its own deployment mechanism which can be triggered by an electronic signal from one or more of the computing devices of the autonomous vehicle. This signal may trigger ignition of a gas generator propellant to rapidly inflate the airbag. Each airbag may also have its own vent to control the flow of gas out of the airbag after deployment.”)

As per claim 9, Larner teaches The method of Claim 1, wherein the one or more external airbags include a first external airbag configured for a lower body portion of the autonomous vehicle and one or more second external airbags configured for an upper body portion of the autonomous vehicle. (Larner, see at least Fig. 4D-4F in which the airbag system 404 can include airbags in different arrangements, in which are intended for contact with external objects to the vehicle.)

As per claim 10, Larner teaches The method of Claim 9, wherein the one or more external airbags further include one or more third external airbags configured for at least one of a first side and a second side of the autonomous vehicle. (Larner, see at least Fig. 3 in which shows airbags 310-314 are not deployed and are shown on the exterior of the car. Also see at least [Column 9, lines 4-7] in which “In addition, although only a front end of vehicle 100 is shown with an airbag system, as discussed above, additional airbag systems may be located on the sides and rear of vehicle 100 as well.”)

As per claim 11, Larner teaches The method of Claim 1, wherein the deploying includes deploying the one or more external airbags for the autonomous vehicle based on the deployment in advance of the collision with the object. (Larner, see at least [Column 4, lines 27-46] “In addition, because of the nature of airbags, namely that they must be triggered to deploy and also take time to deploy, when airbags are placed on the exterior of a vehicle, external airbags need to be triggered before an impact with enough time for the airbag to fully deploy. This may be possible in the case of an autonomous vehicle having a sophisticated perception system highly sophisticated perception system including a plurality of sensors. Data from the sensors may be received and processed by one or more computing devices of the vehicle's perception and/or control systems in real time in order to detect and identify the characteristics (size, speed, shape, direction, object type, etc.) of various objects in the vehicle's environment. The vehicle's one or more control computing devices of the vehicle may use this information to determine whether an impact with any of the detected objects is imminent, or rather, whether the impact is likely to occur within a predetermined period of time, such as a few seconds second or more or less.”)

As per claim 12, Larner teaches A method comprising: detecting, by an autonomous vehicle, an object with which a collision is to occur; determining whether the object is a human object or a non-human object; (Larner see at least [Column 4, lines 35-40], “Data from the sensors may be received and processed by one or more computing devices of the vehicle's perception and/or control systems in real time in order to detect and identify the characteristics (size, speed, shape, direction, object type, etc.) of various objects in the vehicle's environment.” And also see at least [Colum 8, lines 18-32], “These sensors of perception system 172 may detect objects in the vehicle's environment as well as characteristics of those objects such as their location, heading, size (length height and width), type, and approximate center of gravity. For example, the perception system may use the height of an object identified as a pedestrian (or human) to estimate the approximate center of gravity of the object”)
based on determining that the object is a human object, determining a deployment configuration for one or more external airbags of the autonomous vehicle; and deploying the one or more external airbags for the autonomous vehicle based on the deployment configuration. (Larner, see at least Fig. 8 in which the airbag system 304 is deployed before an impact with bicyclist 610 at impact point 722.)

As per claim 13, Larner teaches The method of Claim 12, wherein the human object includes a pedestrian or a cyclist. (Larner, see at least Fig. 8 in which shows a cyclist as the human object.)

As per claim 14, Larner teaches The method of Claim 12, wherein the human object includes an entirety of the human object or a portion of the human object. (Larner, see at least Fig. 8 in which shows a cyclist as the human object.)

As per claim 15, Larner teaches The method of Claim 12, wherein determining whether the object is a human object or a non-human object further comprises: determining characterization information for the object, wherein the characterization information comprises an object type that indicates whether the object is a human object or a non- human object. (Larner, see at least [Column 8, lines 18-32] “These sensors of perception system 172 may detect objects in the vehicle's environment as well as characteristics of those objects such as their location, heading, size (length height and width), type, and approximate center of gravity. For example, the perception system may use the height of an object identified as a pedestrian (or human) to estimate the approximate center of gravity of the object. In this regard, the perception system may compare the characteristics of the object to known anthropomorphic data to determine an approximate center of gravity. For other object types, the approximate center of gravity may be determined from the characteristics of the object using various known statistical analyses. Data and information required for these determinations may be stored, for example, in memory 130 or a different memory of the perception system.”)

As per claim 16, Larner teaches The method of Claim 15, further comprising: based on determining that the object is a human object, the characterization information further comprises at least one of a height and a width of the human object. (Larner, see at least [Column 8, lines 18-32] “These sensors of perception system 172 may detect objects in the vehicle's environment as well as characteristics of those objects such as their location, heading, size (length height and width), type, and approximate center of gravity. For example, the perception system may use the height of an object identified as a pedestrian (or human) to estimate the approximate center of gravity of the object. In this regard, the perception system may compare the characteristics of the object to known anthropomorphic data to determine an approximate center of gravity. For other object types, the approximate center of gravity may be determined from the characteristics of the object using various known statistical analyses. Data and information required for these determinations may be stored, for example, in memory 130 or a different memory of the perception system.”)

As per claim 17, Larner teaches The method of Claim 12, wherein determining the deployment configuration for the one or more external airbags of the autonomous vehicle further comprises: determining a speed of the autonomous vehicle; determining an estimated time at which the collision is to occur; and determining, based on at least one of a height and a width of the human object, the one or more external airbags for the autonomous vehicle that are to be deployed. (Larner, see at least [Column 11, lines 6-13] “Prior to deploying the safety mechanisms, vehicle's computing devices may use information from the vehicle's sensors to identify and track objects in the vehicle's environment. For example, one or more computing devices of the perception system may use information form the vehicle's sensors to detect and identify the characteristics (size, speed, shape, direction, object type, etc.) of various objects in the vehicle's environment. FIG. 6 is an example 600 bird's eye view of vehicle 100 as it drives along roadway 630 in the direction of arrow 602. In this example, the one or more computing devices of the perception system 172 may identify, among other things, the location and object type of bicyclist 610. After a brief period of tracking this object, the perception system 172 may determine the speed and heading of bicyclist 610 as shown by arrow 612.” Also see at least [Colum 11, lines 56-67 and Colum 12, lines 1-14], “Where an autonomous vehicle's computing devices are able to determine that an impact is imminent, the autonomous vehicle's computing devices may work to deploy the airbags in advance of the impact. This may include sending signals to activate the airbags according to the particular sequences discussed above so that the interlocking airbags are fully inflated or deployed at approximately the same time as one another and at approximately the time when the impact is predicted to be. In this regard, the vehicle's computing devices may attempt to send signals such that the airbags will be fully deployed at the time of impact or within some acceptable period of time before the estimated time of the impact, such as a few milliseconds or more or less. Thus, the one or more computing devices may deploy interlocking airbags according to an expected deployment time for each airbag and an expected time of impact. For example, FIG. 8 is an example 800 of airbag system 304 in the fully deployed condition immediately before an impact with bicyclist 610 at impact point 722. Again, the interlocking nature of the airbag system 304 may prevent or reduce the likelihood that the bicyclist will pass between two of the airbags 310-314 and contact hood 302. As a result, the amount of injury to the bicyclist may be dramatically reduced as compared to an impact with the vehicle's hood.”)

As per claim 18, Larner teaches The method of Claim 17, wherein determining the deployment configuration for the one or more external airbags of the autonomous vehicle further comprises: determining whether the height of the human object satisfies a height threshold; (Larner, see at least [Column 8, Lines 18-65] in which the size of an object can be determined as well as other characteristics, and using known statistical analyses, the perception system may sent out to other systems information about the object and how and when to deploy various safety mechanisms (such as deploying external airbags).)
and based on determining that the height of the human object does not satisfy the height threshold: determining that at least one first external airbag configured for a lower body portion of the autonomous vehicle is to be deployed and determining a first deployment configuration for the at least one first external airbag; and determining that at least one second external airbag configured for an upper body portion of the autonomous vehicle is not to be deployed. (Larner, see at least Fig. 4D-4F in which the airbag system 404 can include airbags in different arrangements, in which are intended for contact with external objects to the vehicle.)

As per claim 19, Larner teaches The method of Claim 17, wherein determining the deployment configuration for the one or more external airbags of the autonomous vehicle further comprises: determining whether the height of the human object satisfies a height threshold; (Larner, see at least [Column 8, Lines 18-65] in which the size of an object can be determined as well as other characteristics, and using known statistical analyses, the perception system may sent out to other systems information about the object and how and when to deploy various safety mechanisms (such as deploying external airbags). The safety mechanisms can include groups of two or more airbags in which can be arranged in various positions and configured to interlock into various shapes if needed depending on the location and size of the object.)
and based on determining that the height of the human object satisfies the height threshold: determining that at least one first external airbag configured for a lower body portion of the autonomous vehicle is to be deployed and determining a first deployment configuration for the at least one first external airbag; and determining that at least one second external airbag configured for an upper body portion of the autonomous vehicle is to be deployed and determining at least one deployment configuration for the at least one second external airbag. (Larner, see at least Fig. 4D-4F in which the airbag system 404 can include airbags in different arrangements, in which are intended for contact with external objects to the vehicle.)

As per claim 20, Larner teaches The method of Claim 12, wherein determining the deployment configuration for one or more external airbags of the autonomous vehicle further comprises: determining actuation parameters for one or more inflators associated with the one or more external airbags, wherein deploying the one or more external airbags for the autonomous vehicle is performed by activating the one or more inflators to inflate the one or more external airbags based on the deployment configuration. (Larner, see at least Fig. 3 in which the safety mechanisms can include groups of two or more airbags and arranged in various positions and can be configured to be deployed. Figs. 4B and 4C show different views of configurations of airbag system 304 when deployed.)

As per claim 21, Larner teaches The method of Claim 20, wherein if at least two external airbags of the one or more external airbags are deployed, the at least two external airbags are inflated to different pressures. (Larner, see at least [Column 9, lines 8-14], “As with typical airbags, each of the airbags may include its own deployment mechanism which can be triggered by an electronic signal from one or more of the computing devices of the autonomous vehicle. This signal may trigger ignition of a gas generator propellant to rapidly inflate the airbag. Each airbag may also have its own vent to control the flow of gas out of the airbag after deployment.”)

As per claim 22, Larner teaches The method of Claim 12, wherein the one or more external airbags include a first external airbag configured for a lower body portion of the autonomous vehicle and one or more second external airbags configured for an upper body portion of the autonomous vehicle. (Larner, see at least Fig. 4D-4F in which the airbag system 404 can include airbags in different arrangements, in which are intended for contact with external objects to the vehicle.)

As per claim 23, Larner teaches The method of Claim 22, wherein the one or more external airbags further include one or more third external airbags configured for at least one of a first side and a second side of the autonomous vehicle. (Larner, see at least Fig. 3 in which shows airbags 310-314 are not deployed and are shown on the exterior of the car. Also see at least [Column 9, lines 1-7] in which “In addition, although only a front end of vehicle 100 is shown with an airbag system, as discussed above, additional airbag systems may be located on the sides and rear of vehicle 100 as well.”)

As per claim 24, Larner teaches The method of Claim 12, wherein based on determining that the object is a non-human object, the method further comprising: determining a size of the non-human object; (Larner, see at least [Column 3, lines 34-37] where “The technology relates to reducing the likelihood of severe injuries or damage to objects such as pedestrians, bicyclists, animals, other vehicles, or simply inanimate objects caused by collisions with autonomous vehicles.”)
based on the size of the non-human object satisfying one or more size threshold, determining the deployment configuration for one or more external airbags of the autonomous vehicle; (Larner, see at least [Column 8, lines 18-31], “These sensors of perception system 172 may detect objects in the vehicle's environment as well as characteristics of those objects such as their location, heading, size (length height and width), type, and approximate center of gravity. For example, the perception system may use the height of an object identified as a pedestrian (or human) to estimate the approximate center of gravity of the object. In this regard, the perception system may compare the characteristics of the object to known anthropomorphic data to determine an approximate center of gravity. For other object types, the approximate center of gravity may be determined from the characteristics of the object using various known statistical analyses. Data and information required for these determinations may be stored, for example, in memory 130 or a different memory of the perception system.” Using the perception system, decisions can be made based on how or when to deploy safety mechanisms such as external airbags if needed.)
and deploying the one or more external airbags for the autonomous vehicle based on the deployment configuration. (Larner, see at least Fig. 4D-4F in which the airbag system 404 can include airbags in different arrangements, in which are intended for contact with external objects to the vehicle.)

As per claim 25, Larner teaches The method of Claim 12, wherein based on determining that the object is a non-human object, the method further comprising: determining whether the object is an animate object or an inanimate object. (Larner, see at least [Column 4, lines 28-40], “Data from the sensors may be received and processed by one or more computing devices of the vehicle's perception and/or control systems in real time in order to detect and identify the characteristics (size, speed, shape, direction, object type, etc.) of various objects in the vehicle's environment.”)

As per claim 26, Larner teaches The method of Claim 25, wherein based on determining that the object is an animate object, the method further comprising determining the deployment configuration for one or more external airbags of the autonomous vehicle based on whether the animate object satisfies a height threshold. (Larner, see at least [Column 8, lines 18-32], “These sensors of perception system 172 may detect objects in the vehicle's environment as well as characteristics of those objects such as their location, heading, size (length height and width), type, and approximate center of gravity. For example, the perception system may use the height of an object identified as a pedestrian (or human) to estimate the approximate center of gravity of the object. In this regard, the perception system may compare the characteristics of the object to known anthropomorphic data to determine an approximate center of gravity. For other object types, the approximate center of gravity may be determined from the characteristics of the object using various known statistical analyses. Data and information required for these determinations may be stored, for example, in memory 130 or a different memory of the perception system.” Using the perception system, decisions can be made based on how or when to deploy safety mechanisms such as external airbags if needed.)

As per claim 27, Larner teaches An airbag deployment system for an autonomous vehicle, comprising: a plurality of external airbags; (Larner, see at least Fig. 4A-4F in which shows examples of airbag systems, showing off a plurality of external airbags.)
at least one memory element for storing data; and at least one processor for executing instructions associated with the data, wherein executing the instructions causes the airbag deployment system to perform operations, comprising: detecting an object with which a collision is to occur; (Larner, see at least Fig. 1, which shows memory 130 which stores information accessible by one or more processors that includes instructions 134 and data 132 that can be executed by processor 120.)
determining a deployment configuration for one or more external airbags of the plurality of airbags based on one or more dimensions of the object; and deploying the one or more external airbags for the autonomous vehicle based on the deployment configuration. (Larner, see at least Fig. 4D-4F in which the airbag system 404 can include airbags in different arrangements, in which are intended for contact with external objects to the vehicle. Also see at least [Colum 4, lines 28-40], “Data from the sensors may be received and processed by one or more computing devices of the vehicle's perception and/or control systems in real time in order to detect and identify the characteristics (size, speed, shape, direction, object type, etc.) of various objects in the vehicle's environment.”)

As per claim 28, Larner teaches The airbag deployment system of Claim 27, wherein the one or more dimensions include a height of the object and determining the deployment configuration for the one or more external airbags of the autonomous vehicle further comprises: determining whether the height of the object satisfies a height threshold; (Larner, see at least [Column 8, Lines 18-65] in which the size of an object can be determined as well as other characteristics, and using known statistical analyses, the perception system may sent out to other systems information about the object and how and when to deploy various safety mechanisms (such as deploying external airbags).)
and based on determining that the height of the object does not satisfy the height threshold: determining that at least one first external airbag configured for a lower body portion of the autonomous vehicle is to be deployed and determining a first deployment configuration for the at least one first external airbag; and determining that at least one second external airbag configured for an upper body portion of the autonomous vehicle is not to be deployed. (Larner, see at least Fig. 4D-4F in which the airbag system 404 can include airbags in different arrangements, in which are intended for contact with external objects to the vehicle.)

As per claim 29, Larner teaches The airbag deployment system of Claim 27, wherein the one or more dimensions include a height of the object and determining the deployment configuration for the one or more external airbags of the autonomous vehicle further comprises: determining whether the height of the object satisfies a height threshold; (Larner, see at least [Column 8, Lines 18-65] in which the size of an object can be determined as well as other characteristics, and using known statistical analyses, the perception system may sent out to other systems information about the object and how and when to deploy various safety mechanisms (such as deploying external airbags). The safety mechanisms can include groups of two or more airbags in which can be arranged in various positions and configured to interlock into various shapes if needed depending on the location and size of the object.)	
and based on determining that the height of the object satisfies the height threshold: determining that at least one first external airbag configured for a lower body portion of the autonomous vehicle is to be deployed and determining a first deployment configuration for the at least one first external airbag; and determining that at least one second external airbag configured for an upper body portion of the autonomous vehicle is to be deployed and determining at least one deployment configuration for the at least one second external airbag. (Larner, see at least Fig. 4D-4F in which the airbag system 404 can include airbags in different arrangements, in which are intended for contact with external objects to the vehicle.)

As per claim 30, Larner teaches The airbag deployment system of Claim 27, wherein the plurality of external airbags include one or more first external airbag configured for a lower body portion of the autonomous vehicle and one or more second external airbags configured for an upper body portion of the autonomous vehicle. (Larner, see at least Fig. 4D-4F in which the airbag system 404 can include airbags in different arrangements, in which are intended for contact with external objects to the vehicle.)

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to ANWAR MOHAMED whose telephone number is (571)
272-3562. The examiner can normally be reached during the hours, 7:30 AM - 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status information for
unpublished applications is available through Private PAIR only. For more information about the
PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANWAR MOHAMED/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661